50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donna Marie PRIGG, Petitioner-Appellant,v.Samuel LEWIS, et al., Respondents-Appellees.
No. 94-15267.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 13, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
State prisoner Donna Marie Prigg appeals the denial of her habeas corpus petition.  Prigg argues that there was an insufficient factual basis for her Alford plea to manslaughter.  Assuming arguendo that this is a proper ground for federal habeas relief, Rodriguez v. Ricketts, 777 F.2d 527, 528 (9th Cir.1985) (per curiam), we affirm for the reasons given by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3